        Case 1:07-cv-02500-RDB Document 288-3 Filed 04/23/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

U.S. EQUAL EMPLOYMENT                     )
OPPORTUNITY COMMISSION,                   )
                                          )
            Plaintiff,                    )
                                          ) Civil Action No. 1:07-2500-RDB
      v.                                  )
                                          )
BALTIMORE COUNTY, et al.,                 )
                                          )
            Defendants.                   )
 _________________________________________)


                   NOTICE OF FILING OF DOCUMENT UNDER SEAL

       Exhibit 3 which is an attachment to the Joint Consent Order Regarding Monetary Relief

will be electronically filed under seal within 24 hours of the filing of this Notice.

       I certify at the same time I am filing this Notice, I will serve copies of the document

identified above by email to Defendant’s counsel.


                                               Respectfully Submitted,


                                               /s/ Maria Salacuse______________
                                               Maria Salacuse (Bar ID 15562)
                                               UNITED STATES EQUAL EMPLOYMENT
                                               OPPORTUNITY COMMISSION
                                               Baltimore Field Office
                                               George F. Fallon Federal Building
                                               31 Hopkins Plaza, Ste. 1432
                                               Baltimore, Maryland 21201
                                               Phone: 410-801-6709
                                               Fax: 410-962-4270
                                               maria.salacuse@eeoc.gov
